DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the second load displacement characteristic of the second dome and the load displacement characteristic of the second dome.
Accordingly, claims 1-3, 5 and 6 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second load displacement characteristic of the second dome and the load displacement characteristic of the second dome must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it fails to include details regarding the second load displacement characteristic of the second dome and the load displacement characteristic of the second dome.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the use of “a stroke,” “a first stroke” and “a second stroke,” since the depression of the operation member is all one stroke, continuously moving in one direction.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okutani [US 2018/0286604].
In regard to claim 1, Okutani discloses [in Figs. 1A and 2A-3B] a reaction force generating member [15] comprising: a first dome [15b], having a first load displacement characteristic [Fig. 3A and par. 0039], that gives a reaction force to an operation member [10] according to a depression of the 5operation member [10]; and a second dome [15d], having a second load displacement characteristic [Fig. 3A and par. 0044], that includes a bowl part [15e] disposed inside the first dome [15b], and a projection [15f] projecting downward from a center of the bowl part [15e] and depressing a switch [14d] disposed below the operation member [10], 10wherein the first load displacement characteristic increases a depression load of the operation member [10] until the first dome performs buckling deformation according to depression of the 15operation member, the depression load of the operation member reaches a peak load [F0], and the depression load of the operation member [10] decreases after the buckling deformation, the second load displacement 20characteristic increases the depression load of the operation member [10] nonlinearly according to a depression amount of the operation member [10], and when the depression load of the operation member [10] in a total of the first load displacement characteristic and the second load displacement 25characteristic decreases after the peak load and before the depression load of the operation member [10] reaches a bottom load [F3] which is a minimum load after the peak load [F0], the projection [15f] turns on the switch [14d], and 30wherein the second load displacement characteristic has a load increase rate that increases as the depression amount of the operation member [10] increases [see Figs. 3A].
In regard to claim 2, Okutani discloses [in Figs. 1A and 2A-3B] the reaction force generating member [15] as claimed in claim 1, wherein the first dome [15b] performs buckling deformation [par. 0042], and the second dome [15d] never performs the buckling deformation [par. 0044, lines 10-12].  
In regard to claim 3, Okutani discloses [in Figs. 1A and 2A-3B] the reaction force generating member [15] as claimed in claim 2, wherein the projection [15f] is in contact with the switch [14d] simultaneously with or immediately after the first dome [15b] performs the buckling deformation [par. 0042].  
In regard to claim 5, Okutani discloses [in Figs. 1A and 2A-3B] a key switch device [100] comprising: an operation member [10] to be depressed; 20a switch [14d] disposed under the operation member [10]; and a reaction force generating member [15], provided between the operation member [10] and the switch [14d], including: a first dome [15b] that gives a reaction force to the operation member [10] according to the depression of the 25operation member [10]; and a second dome [15d] that includes a bowl part [15e] disposed inside the first dome [15b], and a projection [15f] projecting downward from a center of the bowl part [15e] and depressing the switch [14d] disposed below the operation 30member [10], wherein the switch [14d] is turned on when a stroke of the operation member [10] is larger than a first stroke [S0] corresponding to a peak load [F0] and smaller than a second stroke [S3] corresponding to a bottom load [F3] after the peak 35load [par. 0041], and wherein a load displacement characteristic [Fig. 3A and par. 0044] of the second dome [15d] has a load increase rate that increases as the depression amount of the operation member [10] increases [see Figs. 3A and par. 0044].  
In regard to claim 6, Okutani discloses [in Figs. 1A and 2A-3B] the key switch device [100] as claimed in claim 5, 10wherein the projection [15f] is in contact with the switch [14d] simultaneously with or immediately after the stroke of the operation member [10] reaches the first stroke [par. 0042].  

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. In regard to Priority and the objections to the Drawings and Specification, the Attorney argues that  "the graph show[ing] the [total] load when operating the keyswitch device" (parent application, page 19, line 18) illustrated in Fig. 20 of the parent application takes into account the load displacement characteristics of the first and second domes. As described in the parent application, "auxiliary line 94 shows the load in the case where there is no deforming part 13h" (page 20, lines 23-25).  From Figs. 14, 19 and 21, a person of ordinary skill in the art would recognize that 13h can be described as "a second dome ... that includes a bowl part disposed inside the first dome, and a projection projecting downward from a center of the bowl part and depressing a switch disposed below the operation member" (claim 1, lines 4-6). Thus, the description of Fig. 20 in the parent application quoted above would be recognized as describing the portion of the curve from the ordinate to X2 and continuing along line 94 represents the first load displacement characteristic of the first dome. According to Fig. 20 as described in the text, the first dome does not cause the (total) load curve to stop decreasing by point 95 and begin to increase. A person of ordinary skill in the art would recognize that "deforming part 13h" must be the cause of this deviation from line 94.”  However, the examiner notes that claim 1 recites that the second dome includes both the bowl part and the projection, but the Applicant only refers to [13h] as the second dome.  Figure 20 and the Specification at page 20 disclose that after contact at X2, both the bowl part and the projection contribute to the load, however there is no support for how these individual parts involve a nonlinear load increase.  In regard to the rejections under 35 U.S.C. 102(a)(1), Applicant notes that “once the priority date of the present application is acknowledged, Okutani is not prior art with respect to the present application.”  However, U.S. Patent Application No. 14/264,652 does not support the load displacement characteristic of the second dome as noted above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure [Okutani, US 11,004,629, of Application No. 15/886,253 and Okutani, US 11,355,293, of Application No. 16/729,943].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833